Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 9th day of March,
2011 (the “Effective Date”) by and between GOLDEN STAR RESOURCES LTD. (the
“Company”) and SAM COETZER (the “Employee”).

WHEREAS, the Company wishes to have the benefit of the Employee’s services; and

WHEREAS, the Employee wishes to be so employed by the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE EMPLOYEE AND THE COMPANY HERETO AGREE AS FOLLOWS:

1. Employment.

(a) The Company shall employ the Employee, and the Employee shall serve in the
employ of the Company and render exclusive and full-time services to the Company
on the terms and conditions set forth in this Agreement.

(b) The Employee shall serve as Executive Vice President and Chief Operating
Officer of the Company and shall perform duties subject to the overall policies
and directions of the Company’s President and Chief Executive Officer.

(c) The Employee shall not serve as a director, general partner or manager of
any other entity without the prior written consent of the Board (the “Board”,
which term also includes any committee of the Board when used herein).

(d) The Employee’s principal place of business with respect to his services to
the Company shall be Toronto, Canada, subject to the travel requirements set
forth in Section 1(e).

(e) The Employee acknowledges that he will be required to travel extensively and
perform his duties in other locations, and the Employee shall undertake such
amount of travel away from his principal place of employment as may reasonably
be necessary to carry out his duties and responsibilities hereunder.

2. Term of Employment. The Agreement shall become effective on the Effective
Date. Unless the Employee’s employment is terminated as provided in Section 5,
the term of the Employee’s employment under this Agreement (the “Term”) shall be
for one (1) year from the Effective Date. The Term shall be extended
automatically for successive one-year periods on each successive anniversary of
the Effective Date, unless the Employee or the Company provides written notice
to the other at least three (3) months prior to the anniversary of the Effective
Date of his or its intention not to extend the Term, in which case Employee’s
employment shall end on the last day of the then-current Term.



--------------------------------------------------------------------------------

If the Company notifies the Employee of its intent not to extend the Term, the
Agreement and the Employee’s employment shall be deemed to have been terminated
without cause pursuant to Section 5(a)(ii) and the Employee shall be entitled to
the payments and other benefits set forth in Section 5(a)(ii).

3. Services. The Employee shall devote his entire business time, best efforts,
skills and attention to the Company in fulfilling his duties and
responsibilities hereunder faithfully and diligently. The Employee shall assume
and perform to the best of his abilities the responsibilities of Executive Vice
President and Chief Operating Officer of the Company as well as such other
responsibilities as may be assigned to him during the Term by the President and
Chief Executive Officer of the Company as are appropriate to the offices he
holds. The Employee will engage in no other business or activity for
compensation except for the management of his personal investments and any
business or activity with respect to which he has received the prior written
consent of the Board.

4. Compensation and Benefits. The Employee shall be entitled to the following
benefits:

(a) The Company shall pay to the Employee, and the Employee hereby accepts, a
salary (the “Base Salary”) at the rate of US$450,000 per annum. The Employee’s
salary may be increased from time to time by the Board, in its sole discretion,
during the term of the Agreement and, upon any increase, such increased salary
shall then become the Base Salary. The Base Salary shall be payable in equal
bi-monthly installments in arrears.

The Employee shall be entitled to participate in the Company’s Third Amended and
Restated 1997 Stock Option Plan and in any successor option plan (the “Option
Plan”). Subject to the approval of the Board, the initial number of options to
be granted on the Effective Date pursuant to the Option Plan shall be 400,000
and shall vest pursuant to the applicable award agreement. The value of each
option shall be determined using a Black Scholes valuation.

(b) The Employee shall be entitled to participate in the Company’s Executive
Management Performance Bonus Plan and in any successor bonus plan. The
Employee’s target bonus rate shall be 50% of annual base salary and will be
based on the achievement of a combination of personal key performance indicator
objectives and corporate key performance indicator objectives and annually
approved the Board.

(c) The Employee shall be paid an employment starting bonus of US$100,000
payable in the first applicable payroll after the Effective Date.

(d) The Company shall reimburse the Employee for all reasonable and documented
travel, entertainment and other business expenses actually and properly incurred
by him in connection to his duties hereunder. The Employee shall render expense
accounts requesting reimbursements of his expenses hereunder within a reasonable
period of time following such expense and in accordance with such documentation
and verification as the President and Chief Executive Officer of the Company may
from time to time require.

 

2



--------------------------------------------------------------------------------

(e) The Employee shall be entitled to participate in such of the Company’s or
the Company’s benefit and deferred compensation plans as are from time to time
available to executive officers of the Company, including medical and dental
health plans, life and disability insurance plans, supplemental retirement
programs and other fringe benefit plans; provided, however, that the Employee’s
benefits may be modified or the Employee may be denied participation in any such
plan because of a condition or restriction imposed by law or regulation or
third-party insurer or other provider relating to participation.

(f) The Employee shall be entitled to participate in any and all applicable
group savings or retirement plans, or other fringe benefits of the Company as
established from time to time in which executive officers are eligible to
participate, provided that the Employee shall have fulfilled all eligibility
requirements for such benefits.

(g) The Employee shall be entitled to four (4) weeks of paid vacation during
each year of employment hereunder at such time or times as may be selected by
the Employee and approved by the President and Chief Executive Officer of the
Company, and as are in accordance with the Company’s policies and reasonable
operating requirements. The Employee shall be entitled to all public holidays
observed in Canada to a maximum of ten (10) days per annum.

5. Termination. The Agreement and Employee’s employment may be terminated in the
following manner. In each case, the Company shall have no obligations to the
Employee following termination pursuant to this Section 5, other than as set
forth in this Agreement and as provided in any benefit plans in which the
Employee is a participant at the date of termination.

(a) By the Company:

(i) For cause, immediately upon notice in writing from the Company to the
Employee. For purposes of this Agreement, “cause” shall mean: (1) unless
resulting from disability as defined in Section 5(a)(iv), the Employee’s
material breach of any terms of this Agreement, if such material breach has not
been cured within thirty (30) days following written notice of such breach to
the Employee from the Company setting forth with specificity the nature of the
breach or, if cure cannot reasonably be effected within such 30-day period, if
the Employee does not commence to cure the breach within such 30-day period and
thereafter pursue such cure continuously and with due diligence until cure has
been fully effected; (2) the Employee’s willful dishonesty towards, fraud upon,
crime against, bad faith action with respect to, deliberate or attempted injury
to, or gross misconduct or material noncompliance with the Company’s policies
and procedures which is materially injurious to the Company; (3) the Employee’s
conviction for any indictable crime (whether in connection with the Company’s
affairs or otherwise); or (4) the Employee’s failure to comply with any lawful
directive of the Board, the failure to comply with which is stated in such
directive to be grounds for termination. Upon a termination for cause, Employee
shall be entitled only to the Accrued Compensation and shall not be entitled to
any other amount of severance pay.

 

3



--------------------------------------------------------------------------------

(ii) Without cause, at any time upon the giving of seven (7) days prior written
notice by the Company to the Employee or the Company’s election not to extend
the Term of the Agreement pursuant to Section 2, Employee shall be entitled to
the Accrued Compensation and, subject to the Employee signing and not revoking
the General Release (defined below) and subject to the terms of the General
Release, the Company shall pay to the Employee in cash or cash equivalent
acceptable to the Employee, in a lump sum on the 30th day after termination (or
on the next business day, if the 30th day is a weekend day or a holiday),
severance compensation (“Twelve Months Severance Compensation”) in an amount
equal to 1.0 times the sum of (1) the Employee’s then current Base Salary, and
(2) the average of the target bonus for the Employee for the current year and
the bonus paid to the Employee for the previous year.

(iii) Immediately and without notice upon the death of the Employee, in which
case the Company shall have no further obligation to the Employee’s estate or
representatives other than to pay Accrued Compensation up to and including the
end of the month in which death occurred.

(iv) At any time upon 90-day notice in writing from the Company to the Employee,
if the Employee, by reason of disability, shall have failed to perform his
duties under the Agreement. During the 90-day notice period, the Employee shall
be considered a full-time employee of the Company. The Employee’s disability
means his incapacity due to physical or mental illness such that he is unable to
perform his previously assigned duties where (1) such incapacity has been
determined to exist by either (a) the Company’s disability insurance carrier or
(b) the concurring opinions of two licensed physicians (one selected by the
Company and one by the Employee) or (2) the Employee has failed for any three
(3) consecutive months in any calendar year or for six (6) months in the
aggregate in any two successive calendar years to have performed substantially
all of his duties under this Agreement by reason of physical or mental illness,
as determined by the Board. Any such separation for disability shall be only as
not prohibited by human rights legislation. Upon a termination pursuant to this
Section 5(a)(iv), Employee shall be entitled to the Accrued Compensation and
such other payments as may be then due under any disability insurance policy of
the Company in accordance with the terms of such policy.

(b) By the Employee:

(i) for material breach of this Agreement by the Company, in which case the
Employee shall have no further obligation to the Company immediately following
the end of the Company’s period to remedy the material breach. Upon a
termination pursuant to this Section 5(b)(i), Employee shall be entitled to the
Accrued Compensation and, subject to the Employee signing and not revoking the
General Release (defined below) and subject to the terms of the General Release,
the Company shall make a lump sum payment on the 30th day after termination (or
on the next business day, if the 30th day is a weekend day or a holiday) to the
Employee in cash or cash equivalent acceptable to the Employee in an amount
equal to Twelve Months

 

4



--------------------------------------------------------------------------------

Severance Compensation. For purposes of this clause, “material breach” shall
include the occurrence of any of the following conditions:

(1) the material reduction by the Company of the Employee’s Base Salary or other
benefits;

(2) the non-payment of compensation and provision of benefits;

(3) the material reduction by the Company of the Employee’s responsibilities or
title; or

(4) the failure of a successor entity to adopt this Agreement;

provided that in the case of Employee’s allegation of material breach,
(i) Employee shall provide written notice to the Company of the event alleged to
constitute material breach within 30 days after the initial occurrence of such
event, and (ii) the Company shall have the opportunity to remedy the alleged
material breach event within 30 days from receipt of notice of such allegation
(the “Material Breach Cure Period”). If not remedied within the Material Breach
Cure Period, Employee may submit a written notice of termination, provided that
the notice of termination must be given no later than 90 days after the
expiration of the Material Breach Cure Period; otherwise, Employee is deemed to
have accepted such event, or the Company’s remedy of such event, that may have
given rise to the existence of material breach; provided, however, such
acceptance shall be limited to the occurrence of such event and shall not waive
Employee’s right to claim material breach with respect to future similar events.

(ii) voluntarily, if Sections 5(a)(i), 5(a)(ii), 5(b)(i) or 6 are not
applicable, at any time upon three (3) months’ notice in writing to the Company,
in which case Employee shall be entitled to the Accrued Compensation and shall
not be entitled to any other amount of severance pay. The Company may waive the
requirement of written notice or the notice period in whole or in part, in which
case Accrued Compensation shall be computed through the date on which
termination would have occurred had the notice not been waived.

(c) Upon any termination of employment as set forth in Sections 5 or 6, the
Employee shall, unless otherwise advised by the Company, do the following:

(i) Immediately resign all offices held (including directorships, if any) in the
Company (and any subsidiary or other affiliated company of the Company and any
entity in which Employee holds office at the direction of the Company) and,
except as provided in this Agreement, the Employee shall not be entitled to
receive any additional severance payment or additional compensation for loss of
office or otherwise by reason of the resignation. If the Employee fails to
resign as described herein, the Company is irrevocably authorized to appoint any
other person in his name and on his

 

5



--------------------------------------------------------------------------------

behalf to sign any documents or do any things necessary or requisite to give
effect to such resignation; and

(ii) Promptly return to the Company all books of account, computer files, maps,
records, reports and other documents, materials and property of the Company in
the possession or control of the Employee.

(d) Except as provided in this Section 5, all amounts payable in cash or cash
equivalent acceptable to Employee under this Section 5 shall, within the time
periods set forth in the General Release (defined below), at the option of the
Company be delivered to the Employee personally or be mailed to the Employee at
the address referred to in Section 10(d).

(e) Prior to, and as an express condition precedent of, payment of the Twelve
Months Severance Compensation, as applicable, Employee shall sign, and not
revoke, a complete and comprehensive release of all claims against the Company
and all related entities and individuals in a form acceptable to the Company
(the “General Release”) within thirty (30) days of termination.

(f) Accrued Compensation shall be paid to Employee on the 30th day after
termination (or on the next business day, if the 30th day is a weekend day or a
holiday) to the Employee in cash or cash equivalent acceptable to the Employee
unless otherwise required to be paid at an earlier or later date by applicable
law or the terms of a benefit plan under which any amount of Accrued
Compensation is provided.

6. Change of Control.

(a) In the event of a Termination Upon a Change in Control, Employee shall be
entitled to Accrued Compensation and, subject to the Employee signing and not
revoking the General Release and subject to the terms of the General Release,
the Company shall pay to the Employee in a lump sum payment the Change of
Control Severance on the 30th day after the date of termination (or on the next
business day, if the 30th day is a weekend day or a holiday). For the avoidance
of doubt, a Termination upon a Change of Control shall not constitute a
termination under Section 5 of this Agreement, and the Employee shall not be
entitled to any payment or benefits under Section 5. The Company shall have no
further obligation to the Employee except as provided under this Agreement and
in any benefit plans in effect at the date of termination which are applicable
to Employee.

(i) “Termination Upon a Change in Control” shall mean a termination of the
Employee by the Company without cause within twelve (12) months following a
Change in Control (as defined below) or a termination by the Employee for Good
Reason within twelve (12) months following a Change in Control.

(ii) “Good Reason” shall mean any of the following (without the Employee’s
express written consent):

 

6



--------------------------------------------------------------------------------

(1) the assignment to the Employee by the Company of duties inconsistent with,
or a substantial alteration in the nature or status of, the Employee’s
responsibilities immediately prior to a Change in Control;

(2) a material reduction by the Company in the Employee’s compensation or
benefits as in effect on the date of a Change in Control;

(3) any material breach by the Company of any provision of this Agreement; or

(4) any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation or otherwise) or assign of
the Company;

provided that in the case of Employee’s allegation of Good Reason, (i) Employee
shall provide written notice to the Company of the event alleged to constitute
Good Reason within 30 days after the initial occurrence of such event, and
(ii) the Company shall have the opportunity to remedy the alleged Good Reason
event within 30 days from receipt of notice of such allegation (the “Good Reason
Cure Period”). If not remedied within the Good Reason Cure Period, Employee may
submit a written notice of termination, provided that the notice of termination
must be given no later than 90 days after the expiration of the Good Reason Cure
Period; otherwise, Employee is deemed to have accepted such event, or the
Company’s remedy of such event, that may have given rise to the existence of
Good Reason; provided, however, such acceptance shall be limited to the
occurrence of such event and shall not waive Employee’s right to claim Good
Reason with respect to future similar events.

(iii) A “Change in Control” shall be deemed to have occurred if (1) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than thirty percent (30%) of the then outstanding voting
stock of the Company; or (2) persons who are Incumbent Directors cease to
constitute a majority of the Board; or (3) the shareholders of the Company
approve a merger, consolidation or amalgamation of the Company with any other
corporation, other than a merger, consolidation or amalgamation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger, consolidation
or amalgamation, or (4) the shareholders approve a plan of complete liquidation
of the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets in one or a series of related transactions.

 

7



--------------------------------------------------------------------------------

(iv) “Incumbent Director” means any person who serves on the Board as of the
date of this Agreement and any person who is added to the Board thereafter with
the approval of a majority of the persons who are then Incumbent Directors.

(v) “Change of Control Severance” means an amount equal to (a) two times the sum
of (1) the Employee’s Base Salary for the calendar year in which the termination
became effective, (2) the average of the target bonus for the Employee for the
current calendar year and the bonus paid to the Employee for the previous year,
plus (b) a portion of the target bonus for the Employee for the current calendar
year which is pro rata to the portion of such year prior to the Employee’s
Change of Control Termination.

(b) In the event of a Termination Upon a Change of Control, the Company shall,
at its sole expense, provide the Employee with outplacement services, the scope
and provider of which shall be selected by the Employee in his sole discretion
and the cost of which shall not exceed an amount equal to 10% of the Employee’s
then current Base Salary. Such outplacement service expenses must be incurred by
the Employee on or before the last day of the second taxable year following the
year in which the Employee’s employment was terminated, and reimbursement
payments to the Employee must be made on or before the last day of the third
taxable year following the year in which the Employee’s employment was
terminated.

(c) Prior to, and as an express condition precedent of, payment of the Change of
Control Severance or the provision of any outplacement services, Employee shall
sign, and not revoke, the General Release within thirty (30) days of
termination.

(d) Accrued Compensation shall be paid to Employee on the 30th day after
termination (or on the next business day, if the 30th day is a weekend day or a
holiday) to the Employee in cash or cash equivalent acceptable to the Employee
unless otherwise required to be paid at an earlier or later date by applicable
law or the terms of a benefit plan under which any amount of Accrued
Compensation is provided.

7. Acceleration and Vesting of Stock Options. Subject to the terms of the Option
Plan, all of the stock options granted to the Employee under the Option Plan
shall become immediately exercisable and vested and shall remain exercisable for
a period of 12 months from the date of termination of the Employee (a) upon a
Change of Control or (b) if after the first anniversary of the Effective Date
(i) the Board shall fail at any given time to elect the Employee as a Vice
President of the Company or to an executive position possessing comparable
duties and responsibilities or (ii) should the Company terminate the Agreement
or the employment of the Employee without cause. Notwithstanding any of the
foregoing and subject to the terms of the Option Plan, under no circumstances
shall an option remain exercisable for more than ten (10) years after the date
it was granted.

8. Confidentiality and Restrictive Covenant. The Employee acknowledges that as a
condition of his employment he is required to maintain the confidentiality of
the Company’s confidential and proprietary information and, accordingly,
acknowledges that he is a party to and continues to be bound by the
Confidentiality and Restrictive Covenant Agreement dated as of the

 

8



--------------------------------------------------------------------------------

date of this Agreement between the Company and the Employee (the
“Confidentiality Agreement”).

9. Golden Star Policies. The Employee agrees to comply with the written policies
of the Company, including the Code of Ethics for Directors, Senior Executive and
Financial Officers and other Executive Officers and the Business Conduct and
Ethics Policy, and the Insider Trading and Reporting Policy.

10. Miscellaneous.

(a) The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or conditions, and the waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.

(b) Should a court or other body of competent jurisdiction determine that any
provision of this Agreement is invalid or unenforceable, such provision shall be
adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and all other provisions of the Agreement shall be
deemed valid and enforceable to the extent possible.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws.

(d) The parties hereby agree that any dispute or controversy arising out of or
relating to this Agreement, the Employee’s employment with the Company, or the
termination or cancellation of that employment or this Agreement, including
without limitation any claim by the Employee under any federal or provincial law
or statute regarding discrimination in employment, except as may be required to
seek injunctive action under the Confidentiality Agreement, shall be settled by
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association from time to time in force. The
hearing on any such arbitration shall be held in Denver, Colorado. If such
Commercial Arbitration Rules and practices shall conflict with the Colorado
Rules of Civil Procedure or any other provisions of Colorado law then in force,
such Colorado rules and provisions shall govern. This submission and agreement
to arbitration shall be specifically enforceable.

Within thirty (30) days after the receipt by one party of a written notice to
arbitrate delivered by the other party, the parties shall mutually select the
arbitrator. If the parties cannot agree on such arbitrator, the selection of the
arbitrator shall be made in accordance with the procedures of the American
Arbitration Association.

Awards shall be final and binding on all parties to the extent and in the manner
provided by Colorado law. Each award shall expressly entitle the prevailing
party to recover such party’s legal fees and costs, and the award shall
specifically allocate such fees and costs between the parties. All awards may be
filed by any party with the Clerk of the District Court in the City and County
of Denver, Colorado, and an appropriate judgment entered thereon and execution
issued therefore. At the election of any party, said award may also be filed,
and judgment entered

 

9



--------------------------------------------------------------------------------

thereon and execution issued therefore, with the clerk of one or more other
courts, state or federal, having jurisdiction over the party against whom such
an award is rendered or its property.

(e) Any and all notices referred to herein shall be in writing and may be
delivered by mail, by facsimile transmission or by hand. Notice shall be deemed
given (1) five (5) days after mailing, if mailed in the United States by
registered mail, (2) on the date of actual receipt if given by facsimile
transmission, or (3) on the date of delivery, if delivered by hand.

Address for mailing, telecopy or delivery by hand shall be as follows:

 

  •  

To the Employee:

Mr. Sam Coetzer

3 Saintfield Avenue

Toronto, Ontario M3C 2M4

CANADA

Fax:                                                                      

 

  •  

To the Company:

Golden Star Resources Ltd.

10901 W. Toller Drive, Suite 300

Littleton, CO 80127

UNITED STATES

Attention: President and CEO

Fax:   +1-303-830-9094

Or such other address as either party may from time to time designate in
writing.

(f) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee, provided that a
deceased Employee’s right to payment hereunder may be assigned by will or the
laws of descent and distribution.

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore

 

10



--------------------------------------------------------------------------------

defined and any successor to its business and/or assets that assumes and agrees
to perform this Agreement by operation of law, or otherwise.

(g) This Agreement supersedes any and all prior written and oral employment
agreements between the Company and the Employee and, together with the
Confidentiality Agreement, represents the entire agreement between the Company
and the Employee and may be amended, modified, superseded, or cancelled, and any
of the terms hereof may be waived, only by a written instrument executed by each
party hereto or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time or times to require performance of any
provisions hereof shall not affect the right at a later time to enforce the
same.

(h) This Agreement may be executed by the parties hereto in counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

(i) All compensation and benefits contemplated in this Agreement shall be
reduced by all federal, provincial, local and other income taxes, payroll taxes,
and other deductions and withholdings required by applicable law.

SIGNATURE PAGE FOLLOWS

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

GOLDEN STAR RESOURCES LTD.

 

By:   

/s/ Thomas G. Mair

     

/s/ John A. Labate

Name: Thomas G. Mair       Witness Title: President and Chief Executive Officer
     

/s/ Sam Coetzer

     

/s/ John A. Labate

Sam Coetzer       Witness

 

12



--------------------------------------------------------------------------------

CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT

THIS CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”), made
as of the 9th day of March, 2011 (the “Effective Date”) by and between GOLDEN
STAR RESOURCES LTD. and MR. SAM COETZER (the “Employee” or “you”).

WHEREAS Golden Star Resources Ltd. and the Employee are parties to an Employment
Agreement dated the date hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

In connection with your employment with Golden Star Resources Ltd. and its
affiliates (collectively the “Company”), you have access to financial,
operating, technical and other information concerning the Company and its mining
assets and specifically, but not limited to, the properties of the Company, or
access to confidential records of the Company containing such information, some
of which has not previously been made available to the public at large prior to
the date hereof (“Confidential Information”).

You understand that Confidential Information received by you in the course of
your employment with the Company is considered by the Company to be confidential
in nature and you will treat it as such. In consideration for being employed by
the Company as aforesaid, you agree to the covenants that follow and you will
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the employment services for
which you were hired.

The term “person” as used herein shall be interpreted very broadly and shall
include without limitation any corporation, company, partnership or individual.

You agree that you will not, either during the term of your employment with the
Company, or at any time thereafter, disclose or reveal in any manner whatsoever,
the Confidential Information to any other person, except as required to carry
out the terms of your employment, nor shall you make any use thereof, directly
or indirectly, for any purpose other than the purposes of the Company, and you
shall not disclose or use for any purposes, other than those of the Company, the
Confidential Information.

You are hereby advised that there are restrictions on the purchase of securities
imposed by applicable Canadian and United States securities laws and other
domestic and foreign laws relating to the possession of material information
about a public company that has not previously been made available to the public
at large.

In the event that your employment with the Company is terminated for any reason
whatsoever, you agree that you shall return to the Company promptly any
documents, photographs, magnetic tapes and other property containing
Confidential Information which were received by you pursuant hereto without
retaining copies thereof.



--------------------------------------------------------------------------------

The provisions of this Agreement relating to Confidential Information will not
apply to any part of such Confidential Information which you can clearly
demonstrate to the reasonable satisfaction of the Company is now or subsequently
becomes part of the public domain through no violation of this Agreement, or was
in your lawful possession prior to its disclosure to you by the Company.

You shall not, without the Company’s prior written approval, at any time during
the period of your employment and within two (2) years following the termination
of your employment with the Company, (a) either individually or with any other
person, whether as principal, agent, shareholder, officer, advisor, manager,
employee or otherwise, (i) solicit, recruit or employ any person who is a full
time employee of the Company or (ii) make use of, disseminate or disclose any of
the Confidential Information; or (b) individually or through any entity
controlled by you, acquire, lease or otherwise obtain or control any beneficial,
direct or indirect interest in mineral rights or other rights or lands within
twenty five (25) kilometers of any mineral property in which the Company holds,
contemplates acquiring or is negotiating to acquire an interest at the time of
termination.

If, notwithstanding the prohibition set forth in the preceding paragraph, you
acquire, lease or otherwise obtain or control any interest, directly or
indirectly, in breach of the preceding paragraph, you shall notify the Company
of such acquisition within the thirty (30) days immediately following the date
of such acquisition and you agree, upon demand by the Company, to convey or
cause to be conveyed such interest to the Company as soon as practicable
thereafter, in consideration of the payment by the Company to you of the sum of
US$1.00.

In the event of a breach of any of the covenants contained in this Agreement, it
is understood that damages will be difficult to ascertain, and the Company may
petition a court of law or equity for injunctive relief in addition to any other
relief which the Company may have under the law or under this Agreement.
Injunctive relief may be granted immediately upon the commencement of any such
action, and Company need not post a bond to obtain temporary or permanent
injunctive relief.

By signing this Agreement, you represent and warrant to the Company as follows:

a. You acknowledge the success of the Company’s business depends in large part
on the protection of the Company’s Confidential Information, including its trade
secrets. You acknowledge your access to the Company’s Confidential Information,
coupled with the personal relationships and goodwill between the Company and its
customers, enables and will enable you to compete unfairly against the Company.

b. You have full power, authority, and capacity to enter into this Agreement and
to perform the obligations hereunder. This Agreement has been executed
voluntarily by you and constitutes a valid and binding agreement.

c. You have read this Agreement and has had the opportunity to have this
Agreement reviewed by legal counsel.

d. To the best of your knowledge, your employment with Company has and will not
(i) conflict with or result in a breach of any of the provisions of,
(ii) constitute a default under, (iii) result in the violation of, (iv) give any
third party the right to terminate or to accelerate any obligation under, or
(v) require any authorization, consent, approval, execution, or other action by
or

 

2



--------------------------------------------------------------------------------

notice to any court or other governmental body under the provisions of any other
agreement or instrument to which you are bound or affected.

e. Given the nature of the business in which the Company is engaged, the
restrictions in this Agreement, including their geographic scope and duration,
are reasonable and necessary to protect the legitimate interests of the Company.

f. As the Executive Vice President and Chief Operating Officer of the Company,
you are among the Company’s executive personnel, management personnel, or
officers and employees who constitute professional staff to executive and
management personnel. Moreover, you acknowledge this Agreement is designed and
intended to protect the Company’s Confidential Information, including the
Company’s trade secrets.

It is further understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
right, power or privilege hereunder.

Should any provision or provisions of this Agreement be illegal or not
enforceable, it or they shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.

Your obligations under this Agreement shall bind your heirs, executors and legal
representatives, and the rights of the Company under this Agreement shall inure
to the benefit of its successors and assigns.

This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado. You agree to submit to the venue and personal
jurisdiction of the Colorado state and federal courts concerning any dispute
arising from or relating to this Agreement; however the Company is not limited
in seeking relief in those courts.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

GOLDEN STAR RESOURCES LTD.

 

By:   

/s/ Thomas G. Mair

     

/s/ John A. Labate

Name: Thomas G. Mair       Witness Title: President & CEO      

/s/ Sam Coetzer

     

/s/ John A. Labate

Sam Coetzer       Witness

 

4